DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 8-17 are pending, claims 2 have been withdrawn from consideration, claims 5-7 have been cancelled, claims 14-17 have been added, and claims 1, 3-4, and 8-17 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments and arguments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Simchony (US 2015/0359416), in view of Okaniwa (US 2014/0039259).
Regarding claim 1, Simchony discloses a disposable flexible endoscope shaft (see figure 1 | flexible; abstract), comprising: a proximal insertion tube (proximal portion of 10, figure 1) and a distal articulating section (see portion of 10 with 12, figure 1), wherein the proximal insertion tube is comprised of an inner extrusion (10, figure 3), two or more pull wires (14, figure 3), wherein each of the two or more pull wires has a length within a compression coil (16, figure 1). Simchony is silent regarding an outer braid, and an outer smooth sheath. 
Okaniwa teaches an endoscope system with an insertion portion (10, figure 1) with a distal end portion (6, figure 1), a bending portion (30, figure 1), and a flexible tube portion (9, figure 1).  The flexible tube portion has a spiral tube (51, figure 4) and a reticulated tube (52, figure 4). The outer circumference of the reticulated tube is covered by a resin tube ([0043]), where the rigidity of the resin tube is set higher then the second bending portion (8, figure 1; [0044]). The flexible tube portion is configured to have a predetermined flexibility necessary for pushing operation into a body cavity ([0044]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the proximal insertion tube of Simchony with a spiral tube and resin tube ([0043]) as taught by Okaniwa. Doing so would provide predetermined flexibility necessary for pushing operation into a body cavity ([0044]). The modified proximal insertion tube would have an outer braid (51, figure 4; Okaniwa), and an outer smooth sheath (resin tube [0043]; Okaniwa).
Regarding claim 3, Simchony further discloses the distal section of the shaft is comprised of a plurality of articulating links (12, figure 1; Simchony) that provides the structure for articulating the distal cap that incorporates a camera (13, figure 4).  Simchony is silent regarding incorporate concentric tab and socket pivot joints. 
Okaniwa further teaches a first bending portion (7, figure 3) with bending pieces (41, figure 3) coupled to one another by rivets ([0039]). 
It would have been obvious to modify the distal section of the shaft with the bending pieces (41, figure 3; Okaniwa) and rivets ([0039]) as taught by Okaniwa. Doing so would provide a bending portion ([0039]). The modified plurality of articulating links incorporate concentric tab and socket pivot joints (see 41, figure 3).
Regarding claim 4, Okaniwa further teaches the most proximal and most distal articulating links are unique from the plurality of central articulating links (see most distal and most proximal bending pieces 41, figure 4; Okaniwa) and possess unique features for connecting to the proximal insertion shaft and the distal cap, respectively (see most distal and most proximal bending pieces 41, figure 4).  
Regarding claim 14, Okaniwa further teaches the outer braid (see 51, figure 4; Okaniwa) is positioned around the inner extrusion.  
Regarding claim 15, Simchony and Okaniwa further disclose the outer braid directly contacts the inner extrusion (see 51, figure 4; Okaniwa is disposed over 10, figure 3; Simchony).  
Regarding claim 16, Simchony further discloses the outer braid retains each of the two or more pull wires (14, figure 3; Simchony) and compression coils (16, figure 3) within grooves of the inner extrusion (see channels/grooves 16 is in within 10, figure 3).  
Regarding claim 17, Okaniwa further teaches the outer smooth sheath is positioned around the outer braid (reticulated tube 52 covers spiral tube 51, resin tube 53 covers reticulated tube [0043]).

Claim(s) 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simchony (US 2015/0359416), in view of McWeeney (US 2005/0272975).
Regarding claim 8, Simchony discloses an endoscope shaft (see figure 1) comprising: a central core (10, figure 1) defining an instrument lumen (71, figure 7c), an air/water lumen (74, figure 7c), a light emitter lumen (72, figure 7c), and a camera lumen(also with 72, figure 7c | transmitting an image [0056]); a first compression coil (see 16, figure 3) and a first articulation wire (see 14, figure 3); a second compression coil (see 16, figure 3) and a second articulation wire (see 14, figure 3); a third compression coil (see 16, figure 3) and a third articulation wire (see 14, figure 3); a fourth compression coil (see 16, figure 3) and a fourth articulation wire (see 14, figure 3). Simchony is silent regarding said central core having an outer surface defining a first compression coil groove arranged to receive the first compression coil and the first articulation wire into the first compression coil groove along a direction extending from the outer surface inward toward a longitudinal axis of said central core, a second compression coil groove arranged to receive the second compression coil and the second articulation wire into the second compression coil groove along a direction extending from the outer surface inward toward the longitudinal axis of said central core, a third compression coil groove arranged to receive the third compression coil and the third articulation wire into the third compression coil groove along a direction extending from the outer surface inward toward the longitudinal axis of said central core, and a fourth compression coil groove arranged to receive the fourth compression coil and the fourth articulation wire into the fourth compression coil groove along a direction extending from the outer surface inward toward the longitudinal axis of said central core; wherein said first compression coil groove, said second compression coil groove, said third compression coil groove, and said fourth compression coil groove are spaced around an outer periphery of the central core.  
McWeeney teaches a catheter core (3920, figure 39a) with steering wire lumens (3999, figure 39a) formed as open lumens ([0162]). This provides over sized lumens for the steering wires and provides the largest possible lumen diameters for the other lumens ([0162]).
It would have been obvious to one of ordinary skill in the art to modify the central core of Simchony to have open lumens for the steering wires as taught by McWeeney. Doing so would provide oversized lumens for the steering wires and the largest possible lumen diameters for the other lumens ([0162]). The modified central core would have an outer surface defining a first compression coil groove (see 3999, figure 39a; McWeeney) arranged to receive the first compression coil and the first articulation wire ([0162]) into the first compression coil groove along a direction extending from the outer surface inward toward a longitudinal axis of said central core (see figure 39a), a second compression coil groove (see 3999, figure 39a) arranged to receive the second compression coil and the second articulation wire (steering wire lumens [0162]) into the second compression coil groove along a direction extending from the outer surface inward toward the longitudinal axis of said central core (figure 39a), a third compression coil groove (see 3999, figure 39a) arranged to receive the third compression coil and the third articulation wire ([0162]) into the third compression coil groove along a direction extending from the outer surface inward toward the longitudinal axis of said central core (figure 39a), and a fourth compression coil groove (see 3999, figure 39a) arranged to receive the fourth compression coil and the fourth articulation wire ([0162]) into the fourth compression coil groove along a direction extending from the outer surface inward toward the longitudinal axis of said central core (see figure 39a); wherein said first compression coil groove, said second compression coil groove, said third compression coil groove, and said fourth compression coil groove are spaced around an outer periphery of the central core (see figure 39a).  
Regarding claim 9, McWeeney further teaches said first compression coil groove, said second compression coil groove, said third compression coil groove, and said fourth compression coil groove are spaced equally apart around the outer periphery of the central core (see figure 39a).  
Regarding claim 10, Simchony and McWeeney further discloses a first compression coil and a first articulation wire received within the first compression coil groove (see 14 and 16, figure 3; Simchony), a second compression coil and a second articulation wire received within the second compression coil groove (see 14 and 16, figure 3), a third compression coil and a third RESPONSE TO NON-FINAL OFFICE ACTIONApplication No. 16/599,230; Group Art Unit#19501263 of 10Attorney Docket No. 075091-000010articulation wire received within the third compression coil groove (see 14 and 16, figure 3), and a fourth compression coil and a fourth articulation wire received within the fourth compression coil groove (see 14 and 16, figure 3) to form a central core assembly (see figure 3; Simchony | see figure 39a; McWeeney).  
Regarding claim 11, Simchony and McWeeney disclose all of the features in the current invention as shown above in claim 10. They are silent regarding a braided sleeve positioned around the central core assembly to form a braided assembly.  
McWeeney further teaches a reinforcement layer (3924, figure 39c) that may be a wire coil or braid ([0159]) over the catheter core. An outer sheath or jacket (3926, figure 39c) locks the braid/reinforcement layer in place ([0160]). 
It would have been obvious to modify the endoscope shaft of Simchony to have a braid as a reinforcement layer (3924, figure 39c) and outer sheath (3926, figure 39c) as taught by McWeeney. Doing so would provide reinforcement to the endoscope shaft and lock the reinforcement layer in place ([0160]). The modified endoscope shaft would have a braided sleeve (3924, figure 39c) positioned around the central core assembly to form a braided assembly (3924, figure 39c; McWeeney).  
Regarding claim 12, McWeeney further teaches an outer sheath (3926, figure 39c) positioned around the braided assembly.  
Regarding claim 13, Simchony further discloses an instrument tube (the tool [0056]; Simchony) received within the instrument tube lumen; an air/water tube (tubes supplying fluids [0056]) received within the air/water tube lumen; a camera wire harness received within the camera lumen (transmitting an image [0056]); and a light emitter wire harness (illuminating…[0056]) received within the light emitter lumen.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        July 27, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795